COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Sundance Energy, Inc. v. NRP Oil and Gas LLP

Appellate case number:    01-18-00340-CV

Trial court case number: 2015-47595

Trial court:              125th District Court of Harris County

Date motion filed:        August 30, 2019

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: __/s/ Julie Countiss_____
                   Acting for the Court

Panel consists of: Justices Lloyd, Landau, and Countiss.

Date: __September 12, 2019____